Exhibit 10.31(b) ADDENDUM This Addendum is dated as of September 1, 2002 by the between heavenly Valley, Limited Partnership (“HEAVENLY”) and Blaise Carrig (“Executive”). RECITALS A.HEAVENLY and Executive are parties to that certain Employment Agreement dated as of September 1, 2002 (“Employment Agreement”), whereby Executive agreed to render certain services and serve in the employ of HEAVENLY under the terms and conditions provided for in the employment Agreement; and B.HEAVENLY and Executive wish to amend certain terms and conditions of the Employment Agreement as hereinafter provided.All terms not defined herein shall have the meaning given in the Employment Agreement. COVENANTS NOW THEREFORE, the parties agree hereto as follows: Should Executive purchase a primary residence in the greater Lake Tahoe area (the "Residence"), HEAVENLY shall make a contribution toward the purchase price of the same up to fifty percent of the purchase price (excluding any personal property associated with the purchase), not to exceed Six Hundred Thousand dollars ($600,000.00). Upon making such contribution, HEAVENLY shall hold a proportionate undivided interest in the Residence in co-tenancy (as "tenants in common") with Executive. Executive may resell the Residence at his election at any time during the term of the Employment Agreement by providing HEAVENLY thirty (30) days advance written notice. Executive agrees to list the Residence for sale with a real estate brokerage designated by HEAVENLY ("Broker") at a fair market value ("Listing Price") as Executive and HEAVENLY mutually determine in their reasonable judgment, which Listing Price may be changed from time to time with HEAVENLY's consent, which consent shall not be unreasonably withheld or delayed. Upon any sale or transfer of the Residence, HEAVENLY shall be entitled to receive its proportionate share of the re-sale price, net of normal and customary closing costs (e.g. brokers' commission, title insurance premiums, transfer taxes, etc.) and material home improvements made in excess of Five Thousand dollars ($5,000) on a non-aggregated basis.For example: Executive purchases the Residence in 2002 for $1,200,000; HEAVENLY contributes $600,000; Accordingly, HEAVENLY's undivided interest is 50%. Executive sells the Residence in 2005 for $1,600,000; Closing costs equal $120,000; No material home improvements made; Accordingly, HEAVENLY would receive $740,000 on the re-sale. Should Executive undertake any material home improvements or significant remodeling, not to include ordinary maintenance and repair (e.g. painting, re-carpeting, etc.) to the Residence in excess of $5,000 (e.g. addition of a spa/jacuzzi), Executive may deduct the net excess cost of the same from the re-sale price.
